Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3-8, 10-15, 17-20 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 11/16/22, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  See the new citations and motivation that address these new features. 
Also, the 1/12/22 amendments and remarks are found to pass 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto (20190244639) in view of Hurowitz (20080172274).
Claims 1, 8, 15.    Benedetto discloses a computer-implemented method, comprising:
determining, at a multimedia editing platform, to customize a plurality of multimedia compilations for a plurality of target users, wherein audio or visual preferences associated with target users are ([14, 15] spectator reaction data is used to indicate interest and then to customize the music with the  video; Fig. 1 shows the request for customized compilation process) based on respective historical online user data ([51, 52] and history; Benedetto discloses that history can be tracked for tracking user interest [55]; and also discloses session game history of all users actions [49] and also including timestamps of actions, what user sent and to whom [51] and including button presses [52] and that these game sessions are on the Internet or web or websites [4]; so Benedetto discloses tracking user activity on the Internet for better determining user interest, so this reads on historical user data comprising online user data; also Examiner notes that browsing history doesn’t exist in Applicant Spec but that web-history does at [27].  So, Benedetto clearly reads on this as with the web citations at [4] preceding.).
Benedetto does not explicitly disclose that the online user data comprises user purchase history. However, Hurowitz discloses video content customized with different audio/music [56] and customizing based on past purchase behavior [56].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz’s past purchase behavior and preferences to Benedetto’s tracked online behavior and interests [92] .  One would have been motivated to do this in order to better track interests and user activity.
While Benedetto discloses target users and the preceding, Benedetto does not explicitly disclose a particular target user or each target user.  Examiner notes Applicant Spec at [27, 36] in regards to this feature.  However, Benedetto does disclose tracking user interest and feedback [57] and tracking interest of an individual spectator (“[92]…  that are of interest to the spectator.”).  And, Hurowitz discloses tracking particular user music preference [56].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz’s tracking and targeting a particular user for custom compilations to Benedetto tracking a spectator and targeting for custom compilations users.  One would have been motivated to do this in order to better present content of interest.
Benedetto further discloses receiving, at the multimedia editing platform, a first video segment and a second video segment (Fig. 1 with first video segment of the game session and also second video segment of reactions),  wherein the first video segment comprises a first mandatory zone and a first flexible zone and the second video segment comprises a second mandatory zone and a second flexible zone, wherein the first mandatory zone and the second mandatory zone (for mandatory and flexible zone interpretation, Examiner notes Applicant Spec at “[21]… The mandatory zone 130 corresponds to sections of the segment or clip 110 where cuts are not permitted (e.g., where transitions in the video portion…cannot be modified).” And “[23]…  mandatory zones are used to identify what portions of the raw rushes 210 must be featured in the final video…while the flexibility zones are used to identify where cuts (or transitions between the raw rushes 210) are permitted)”; and Benedetto discloses this at [92, 93, 100], note [93] with start time and stop time of segments that are necessarily to be included, note bounded boxes that indicate temporal dimensions of what to necessarily include, and in Fig. 5 what is in the box must be included while what is outside the box is a flexible zone that need not be included; also note the bounding boxes in Fig. 7 and [100] where there are boxes on what must be included, the outside the box is interpreted as can be included or not, also see “[102]… It is contemplated that certain moments are better conveyed to the viewer when they are replayed as one continuous video time slice instead of being broken into two or more video time slices. This may be the case for peaks and valleys that occur in quick succession of each other, indicating that the reaction peaks and valleys are directed to a coherent game scene.”; so the bounding box contains the start and stop time of a mandatory zone that is to be included and not cut or edited out, the areas outside the bounding boxes are flexible areas that can be edited or cut; and in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths; also the video time slices are combined/joined for the final edited video [18, 19]).  Benedetto does not explicitly disclose remain in both a first customized multimedia compilation and a second customized multimedia compilation.  However, Hurowitz discloses different compilations of the same ad/video with different music/sound/voices [56].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add different sound for each user to Benedetto’s mandatory and flexible zones in video joining.  One would have been motivated to do this in order to better present content of interest to the user (see user interest at Benedetto [92]).
Benedetto further discloses receiving a plurality of audio files, at the multimedia editing platform, wherein each audio file comprises a musical selection corresponding with the audio or visual preferences of target users (Fig. 1 and the music track; [67] shows choosing a particular song so that is interpreted as a music/song preference of at least one user; [13] shows audiovisual segment of interest and also a music track of interest). Benedetto does not explicitly disclose musical selection with preferences of each target user.  However, Hurowitz discloses musical preferences of each target user [56]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz’s musical preference of each target user to Benedetto musical preferences/interest.  One would have been motivated to do this in order to better present music of interest (see user interest at Benedetto [92]).
In regards to the following features, Examiner notes that musical event position does not occur in Applicant Spec. Event does not occur in Applicant Spec.  In Applicant Spec, Music can be interpreted as audio media [20]. And position can be interpreted as a point in time in the music/audio [20, 24]. So, musical event position is interpreted as a particular point in the music/sound.
And, Benedetto discloses wherein a first audio file and a second audio file have different musical event positions (see Song Analyzer at Fig. 10, 11, 12 and note different orchestral song and popular song which have different beat patterns/event positions). 
Benedetto further discloses automatically cutting the first video segment, based on the first audio file associated with audio or visual preferences of a first target user to include the first mandatory zone and a first excerpt of the first flexible zone(see [92, 93, 100 and Figs. 5, 7 with the bounding boxes that are necessarily included; and in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths).  
Benedetto further discloses automatically cutting the second video segment, based on the first audio file, to include the second mandatory zone and a first excerpt of the second flexible zone (Fig. 1; also, for first and second video segments see “[18]…As used herein, joining video time slices together involves a video editing process that causes a second video time slice to be played following a first video time slice.”; see [92, 93, 100 and Figs. 5, 7 with the bounding boxes that are necessarily included; in further regards to flexible zone, the flexible zone or area between bounding boxes can be added back into video or not so that the actually used video fits known time segments as seen in Fig. 8 and here: “[103]… However, in some circumstances, the time coordinates of the video time slices 1-12 may be adjusted to fit to the markers within the music track 736. Fitting of video time slices to markers is discussed in more detail with respect to FIG. 8.”, “[109]…Again, the automatic editing may choose between adding video frames the leading edge, the trailing edge, or both edges depending upon the reaction graph.”, so the mandatory zones are the required boxes and the flexible zones are the space between the boxes, the flexible zone can be added or not to fit the video into preknown segment lengths).
Benedetto further discloses automatically combining the first cut video segment with the second cut video segment and the first audio file together as part of the first customized multimedia compilation for the first target user (Figs. 5, 8  and [18, 19] with the joining show different video slices with mandatory and flexible zones in the bounding boxes and outside of them, respectively, being combined/joined with one piece of music, note the piece of music at Fig. 8, item 800).
Benedetto does not explicitly disclose automatically cutting the first video segment, based on the second audio file associated with audio or visual preferences of a second target user to include the first mandatory zone and a second excerpt of the first flexible zone, wherein the first excerpt of the first flexible zone is different from the second excerpt of the first flexible zone based on the different musical event positions.  However, Benedetto discloses joining shows with different video slices each with mandatory and flexible zones in the bounding boxes and outside of them, respectively, being combined/joined with one piece of music (Figs. 5, 8  and [18, 19]; note the piece of music at Fig. 8, item 800). Benedetto also discloses different video segments slices including a first segment (Fig. 8, [18, 19]) and also different songs like pop or orchestra (Figs. 11, 12).  And, Hurowitz shows same video but different music/sound for each user [56]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz different music for each user to Benedetto music well matched to the video based on editing the video portion based on mandatory and flexible zones.  One would have been motivated to do this in order to better present content of interest (see user interest at Benedetto [92]).
Benedetto does not explicitly disclose automatically cutting the second video segment, based on the second audio file, to include the second mandatory zone and a second excerpt of the second flexible zone, wherein each the first excerpt of the second flexible zone is different from the second excerpt of the second flexible zone based on the different musical event positions.  However, Benedetto discloses joining shows with different video slices each with mandatory and flexible zones in the bounding boxes and outside of them, respectively, being combined/joined with one piece of music (Figs. 5, 8  and [18, 19]; note the piece of music at Fig. 8, item 800). Benedetto also discloses different video segments slices including a second segment (Fig. 8, [18, 19]) and also different songs like pop or orchestra (Figs. 11, 12).  And, Hurowitz shows same video but different music/sound for each user [56]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz different music for each user to Benedetto music well matched to the video based on editing the video portion based on mandatory and flexible zones.  One would have been motivated to do this in order to better present content of interest (see user interest at Benedetto [92]).
Benedetto further discloses automatically combining the first cut video segment cut based on the second audio file with the second cut video segment cut based on the second audio file and the second audio file together as part of the second customized multimedia compilation (Figs. 5, 8  and [18, 19] with the joining show different video slices with mandatory and flexible zones in the bounding boxes and outside of them, respectively, being combined/joined with one piece of music, note the piece of music at Fig. 8, item 800). Benedetto also discloses different songs like pop or orchestra (Figs. 11, 12).  Benedetto does not explicitly disclose for the second target user  or that each user gets the same general video but different music.  However, Hurowitz shows same video but different music/sound for each user [56]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Hurowitz different music for each user to Benedetto music well matched to the video based on editing the video portion based on mandatory and flexible zones.  One would have been motivated to do this in order to better present content of interest (see user interest at Benedetto [92]).
Claim 3, 10, 17.    Benedetto discloses the computer-implemented method of claim 1, wherein the first flexible zone and second flexible zone identify time-bounded segments in the first video segment for which editing is permitted (Fig. 8 shows time slices/segments and what can be edited or added).
Claim 4, 11, 18.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the second video segment further comprises: identifying one or more mandatory zones in the second video segment based on previously defined bounds  (note bounds and thresholds in Figs. 5, 7; also note weighting and measurement and time blocks at [85, 86] for the second video of reactions; [135, 136] and weights for the reaction videos; and this shows that certain reaction videos can be required “[137]… For example, in certain other embodiments, constraints placed by mood tags 1414 may be configured to win out against other constraints”).
Claim 5, 12, 19.    Benedetto discloses the computer-implemented method of claim 4, wherein the one or more mandatory zones identify time-bounded segments in the second video segment for which cuts are not permitted (see time blocks and measurements at [85, 86]; also see Figs. 5, 8).
Claim 6, 13, 20.    Benedetto discloses the computer-implemented method of claim 1, wherein automatically editing the first video segment, further comprises: using a result of a beat matching process to identify one or more cuts in the first video segment based on the musical selection (Figs. 9, 10, 11, 13).
Claims 7, 14.    Benedetto does not explicitly disclose the computer-implemented method of claim 1, further comprising: generating a customized advertisement for each target user; and causing to display the customized advertisement on a screen of a processor-based device associated with each target user.  However, Benedetto discloses generating custom audio-video content (Figs. 1, 2) and displaying the content to a user (Fig. 14).  Benedetto also discloses a wide range of video content including advertisements that can be used with the invention [7].  And, the prior art combination as shown above shows targeting a particular user with particular content based on user preferences ([28, 39, 44]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Benedetto’s video ads as a content type to Benedetto’s custom video content and the prior art combination targeting with particular content based on preferences.  One would have been motivated to do this in order to better present custom video content of the type in interest.	



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note Eggink in the 8/16/22 action, Eggink, Brough discloses relevant matching music with automatic video editing features; 
aa) These disclose voice over features: Anderson difference voice over based on types [477, 808] and [1589] with voice of actor or animated cartoon figure; Dutilly [31]; Francois.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/21/22